Citation Nr: 1705235	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable disabling prior to March 12, 2015 and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea as secondary to service-connected PTSD and/or diabetes mellitus.

4.  Entitlement to service connection for varicose veins of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010, August 2011 and February 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  Such a hearing was scheduled in November 2016 to address the claim for a higher initial rating for PTSD.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704 (e) (2016). 

In August 2016, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim for an increased rating for bilateral hearing loss and assigned a rating of 10 percent, effective March 12, 2015.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Additional evidence was added to the record after the issuance of the May 2011 statement of the case which addressed the issues of entitlement to service connection for sleep apnea and varicose veins of the bilateral lower extremities and the October 2014 statement of the case addressing the claim for a higher initial rating for PTSD.  Such evidence includes VA treatment records dated through January 2014 and April 2015 VA examination reports.  The Veteran has not waived initial AOJ of this newly received evidence and did not respond to the Board's December 2016 letter inquiring about such a waiver.  See 38 C.F.R. § 20.1304(c) (2016).   Moreover, the newly associated evidence is not relevant to the claim for a higher initial rating for PTSD.

The issues of entitlement to service connection for sleep apnea and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to March 12, 2015, the Veteran had no worse than Level II hearing in the right ear, and no worse than Level II hearing in the left ear.

2.  For the appeal period beginning on March 12, 2015, the Veteran had no worse than Level IV hearing in the right ear, and no worse than Level IV hearing in the left ear.

3.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, anxiety, nightmares, a lack of motivation, difficulty concentrating and anger outbursts, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bilateral hearing loss, rated as noncompensably disabling prior to March 12, 2015 and 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016). 

2.  For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the Veteran's claim for an increased rating for bilateral hearing loss, a July 2011 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the February 2014 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  An April 2015 response indicates that the Veteran had not filed for Social Security Administration disability benefits.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in July 2011 and March 2015 to determine the severity of his bilateral hearing loss and the examination conducted in November 2009 to determine the severity of his PTSD.
Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss and PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his bilateral hearing loss and/or PTSD have worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher or increased rating and no further examination is necessary.

Moreover, the Board notes that the Veteran was scheduled for a VA psychiatric examination in June 2016.  However, the Veteran failed to appear for this examination without good cause or explanation.  The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In an August 2016 statement (in lieu of VA Form 646), the Veteran's representative did not offer any explanation as to why the Veteran failed to appear at the June 2016 examination and did not challenge the adequacy of the notice of the scheduled examination either. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.   In the March 2015 evaluation report, the VA audiologist noted the Veteran's reports that he was unable to hear well and that he must often ask people to repeat what they had said.  A VA audiologist, in a July 2011 VA evaluation report, indicated that the Veteran had difficulty understanding conversation due to his bilateral hearing loss.  Therefore, the Board finds that the VA examinations of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Increased and Higher Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

B.  Bilateral Hearing Loss

The Veteran contends that a higher rating is warranted for his bilateral hearing loss.  In an April 2014 substantive appeal, the Veteran wrote that a 30 percent rating was warranted for each ear due to his adversely impacted quality of life.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable disabling prior to March 12, 2015 and 10 percent disabling thereafter under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

A July 2011 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	40	65	70	75	62.5
Left		60	65	65	65	63.75

Word recognition testing revealed speech recognition ability of 100 percent in both ears.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level II hearing in both ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in one ear and Level II hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

A March 12, 2015 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	30	40	65	75	52.5
Left		30	40	70	85	56.25

Word recognition testing revealed speech recognition ability of 80 percent in both ears.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level IV hearing in both ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in both ears results in a 10 percent rating.  38 C.F.R. § 4.85.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability through each stage in the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

C.  PTSD

The Veteran generally contends that the severity of his PTSD warrants a higher rating.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A July 2009 VA treatment note reflects the Veteran's complaints of being withdrawn, some irritability, occasional anxiety, occasional night sweats when he had bad dreams and crying easily.  Suicidal and homicidal ideations were denied and he could not recall any flashbacks.  Mental status examination found mood and affect to be normal while immediate, short-term and long-term memory were intact.  Anxiety, depression, delusions and hallucinations were not found.

An August 2009 VA treatment note reflects the Veteran's reports that had owned a bar in Mexico.  He reported random crying spells, a lack of energy and motivation, and periodic nightmares of his military experience.  He presented with a blunted mood and a restricted effect.  Mental status examination found him to be moderately depressed with no history of any suicidal or homicidal thoughts or actions.  There was no history of any aggressive behavior.

A November 2009 VA psychiatric examination report reflects the Veteran's complaints of constant and increased arousal, avoidance, anger and isolation.  He reported that these symptoms affected his total daily functioning in that it resulted in him being easily angered at others, which affected his work and relationships.  He also reported that he had trouble sleeping for 40 years and that he had nightmares three to four times a week.  Other symptoms were reported to include persistent irritability, outbursts of anger, difficulty concentrating, hypervigilance and passive thoughts of death.  He denied that he had received any treatment for his condition or psychotherapy for his mental condition within the past year and had not been hospitalized for psychiatric reasons.  He reported working as an air traffic controller after service, that he was currently working as a part-time bartender, that he had good relationships with his co-workers and supervisor, that his relationship with his parents was good and that his relationships with his 10 siblings were good.  He was divorced, that his relationship with his four children was good and that his relationship with his current girlfriend was fair.

Mental status examination found orientation to be within normal limits while appearance, hygiene and behavior were found to be appropriate.  Eye contact was found to be poor and mood was found to be depressed.  This depression occurred near continuously and did not affect the ability to function independently.  Impulse control was found to be impaired with unprovoked irritability and periods of violence, to include hitting the bar or throwing something down.  Communication and speech were found to be within normal limits.  Attention and/or focus were found to be impaired.  Panic attacks, delusions, hallucinations, obsessional rituals and homicidal ideations were found to be absent.  Thought processes were found to be appropriate, judgment was not found to be impaired and abstract thinking was found to be normal.  Memory was found to be mildly impaired as he forgets names, directions and recent events.  A GAF of 55 was assigned, with the examiner noting that the Veteran worked part-time but had few friends, isolates and had problems in his relationship.  The examiner also found that the Veteran's psychiatric symptoms caused occupational and social impairment with an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks although generally the person was functioning with routine behavior, self-care and normal conversation.

A July 2013 VA treatment note reflects the Veteran's complaints of increased agitation and depression.  Suicidal ideations were denied.  The provider noted that the Veteran was off of his medications and was in denial regarding his alcohol use.

Following a review of the relevant evidence of record, which includes VA treatment records dated through January 2014, statements from the Veteran, and the November 2009 VA examination report, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of anger, irritability, nightmares, a lack of motivation and difficulty concentrating, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's anger, irritability, nightmares, lack of motivation and difficulty concentrating, are contemplated in his current 50 percent rating.  As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas. With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, in his November 2009 VA examination, the Veteran reported passive thoughts of death.  However, the Veteran has consistently denied homicidal and suicidal ideations throughout the appeal period and denied suicidal or homicidal actions in an August 2009 VA treatment note.  Moreover, there is no indication in the record that any passive thoughts of death results in occupational and social impairment with deficiencies in most areas.

There is no evidence that the Veteran had obsessional rituals which interfered with routine activities or any similar type of symptoms which interfered with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  Specifically, it was found to be within normal limits in the November 2009 VA examination.

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  Panic attacks were not reported by the Veteran or reflected in the clinical evidence.  While the Veteran has reported depression, such have not been shown to affect his ability to function independently, appropriately, and effectively as he maintained minimal hygiene and was able to perform his activities of daily living and work as a part-time bartender.

Additionally, there is some evidence that the Veteran suffers from impaired impulse control as he reported unprovoked irritability and periods of violence that include hitting the bar or throwing something down in the November 2009 VA examination report.  However, he has not reported being involved in any physical or verbal altercations.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed as well as neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that the Veteran reported working part-time as a bartender in a November 2009 VA examination report and that he also reported owning a bar in Mexico in an August 2009 VA treatment note.  In addition, the Veteran reported having good relationships with his co-workers, his supervisor, his 10 siblings and his four children in the November 2009 VA examination report.  He also reported that his relationship with his current girlfriend was fair.  The ability to work and maintain relationships with his family, supervisor and co-workers does not indicate occupational and social impairment with deficiencies in most areas. 
Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationship with his 10 siblings, his four children and his girlfriend, despite his reports of social isolation.  Given these facts, the evidence does not show occupational and social impairment with deficiencies in most areas.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty concentrating and a lack of motivation.  See Mauerhan, supra.   However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 70 percent rating which speak to suicidal ideation; obsessional rituals with interfere with routine activities; speech that was intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), etc.

With regard to mood, the Veteran has displayed some deficiency.  He has reported irritability, anxiety and depression during the appeal period and has been found to be depressed.  In addition, his reported sleep difficulties which would be consistent with deficiencies in mood.  A November 2009 VA examiner found that the Veteran's memory was mildly impaired as he forgets names, directions and recent events.  However, the Veteran's judgment has been consistently found to not be impaired. Thought processes have been consistently found to be appropriate.  Moreover, there have been no findings of, and the Veteran has not reported, psychosis, delusions, hallucinations, inappropriate behavior or obsessive/ritualistic behavior.  Further, the Veteran worked at least part-time as a bartender during the appeal period and had also reported owning a bar in Mexico.  Finally, the Veteran did not attend school or attempt schooling during the appellate period.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated. 

The Board has also considered the Veteran's GAF score assigned during the course of the appeal.  In this regard, a GAF of 55 was assigned in the November 2009 VA examination report.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).   This score suggest moderate to severe impairments and was consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by his current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

The Board also notes that that the record tends to demonstrate PTSD symptoms which result in social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination.  The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions.  While the November 2009 VA examiner found that the Veteran had mild memory loss for names, directions and recent events, the Veteran has not reported memory loss for names of his close relatives, own occupation or own name nor has such deficiencies been found on objective examination.  As discussed above, the Veteran had reported passive thoughts of death in November 2009, but has not otherwise reported suicidal ideations, homicidal ideations or attempts.  Moreover, the Veteran has consistently been found to be appropriate hygiene and appearance and he has not alleged being unable to maintain minimal personal hygiene.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has demonstrated impairment which at most results in occupational and social impairment with reduced reliability and productivity throughout the appeal.  Therefore, assigning a staged rating for such disability is not warranted. 

D.  Other Considerations

To the extent that the Veteran contends that his bilateral hearing loss and PTSD are more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, particularly in noisy environments, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech and conversations.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a higher rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In assessing the severity of the PTSD, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).   As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss and PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities levels and symptomatology.

Specifically, the Veteran indicated that he had difficulty hearing in crowds and distinguishing words.  The Veteran also reported listening to the television set too loud.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss and/or PTSD symptomatology is fully addressed by the rating criteria under which each disability is rated.  There are no additional symptoms of his bilateral hearing loss and/or PTSD that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral hearing loss and/or PTSD for the relevant period.  Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected bilateral hearing loss and/or PTSD. The Veteran reported that he worked part-time as a bartender and that he owned a bar in Mexico in an August 2009 VA treatment note.  The Board also notes that the Veteran was awarded a TDIU in an April 2015 rating decision, effective September 23, 2010, based on the combined effects of his service-connected disabilities.   Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record prior to September 23, 2010, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his bilateral hearing loss and his claim for an increased rating for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeals and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased rating for bilateral hearing loss, rated as noncompensable disabling prior to March 12, 2015 and 10 percent thereafter, is denied.

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims remaining on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that additional evidence was associated with the record since the issuance of the May 2011 statement of the case addressing service connection for sleep apnea and varicose veins of the bilateral lower extremities.  Such evidence includes VA treatment records through January 2014 and April 2015 VA examination reports.  The Board contacted the Veteran in December 2016 to inquire as to whether he waived initial AOJ consideration of this newly associated evidence.  Unfortunately, no response was received to the Board's inquiry.  Under these circumstances, the Board has no choice but to find that the claims on appeal must be remanded for the AOJ to consider the additional evidence in the first instance, and to issue an supplemental statement of the case reflecting such consideration.  See 38 C.F.R. § 20.1304.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from January 2014 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other notification or development deemed warranted (to include arranging for the Veteran to undergo a VA examination(s), if appropriate) readjudicate the claims on appeal, to particularly include all such evidence that added to the record since the last adjudication of the claims, and legal authority.   

3.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


